Citation Nr: 0502913	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-04 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bronchial asthma.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of injury to the left hip.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to December 
1965.  

This appeal arises from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which granted non-service connected pension 
benefits and denied the veteran's request to reopen his 
claims for service connection for bronchial asthma and 
residuals of a left hip injury.  

The issues of service connection for bronchial asthma and 
residuals of a left hip injury are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for bronchial asthma and 
a fracture of the left hip and knee in a February 1966 rating 
decision, a June 1966 rating decision, and March 1982, 
November 1985 and March 1992 administration determinations.  
The veteran did not appeal those rating decisions or 
administrative determinations.  

2.  The evidence submitted since the March 1992 
administrative determination of the RO is not cumulative or 
redundant of evidence already in the claims folder and is so 
significant that it must be considered to fairly decide the 
claim.  




CONCLUSIONS OF LAW

1.  The March 1992 administrative determination of the RO is 
final.  38 C.F.R. §§ 3.104, 19.192 (1991).  

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for bronchial 
asthma and residuals of a left hip injury.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that legislation has eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to the claim, 
and expanded VA's duty to notify the claimant and the 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)).  In addition, VA has issued regulations that 
implement the statutory changes effected by the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

The implementing regulations also redefine "new and material 
evidence" and clarify the types of assistance VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(c).  The 
provisions of 38 C.F.R. § 3.156 were changed only for claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156 (2003)).  The 
veteran's request to reopen his claim was filed in June 2001 
consequently, the new version of § 3.156 (2004) does not 
apply.  

As the decision of the Board reopens the veteran's claim for 
service connection for a bronchial asthma and residuals of a 
left hip injury and remands the claims for additional 
development no further review to determine if the 
requirements of VCAA have been met is required at this time.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Once entitlement to service connection for a given disorder 
has been denied by the RO and has not been timely appealed, 
that determination is final.  In order to later establish 
service connection for the disorder in question, it is 
required that new and material evidence be presented 
warranting reopening the claim and reviewing the former 
disposition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156(a) (2004).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to the conclusions based on 
the evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104.  A final 
and binding agency decision shall not be subject to revision 
on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105 and 3.2600 of this title.  38 C.F.R. § 3.104 (2004).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002).  

Under 38 U.S.C.A. § 5108, VA must reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  See 
38 U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  38 C.F.R. § 3.156(a) (2001) provides as 
follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Factual Background and Analysis  The RO denied service 
connection for bronchial asthma and a fracture of the left 
hip and knee in a February 1966 rating decision, a June 1966 
rating decision, and March 1982, November 1985 and March 1992 
administration determinations.  The RO notified the veteran 
of each of those decisions and determinations.  The veteran 
did not appeal those rating decisions or administrative 
determinations.  Although the veteran did file a notice of 
disagreement with the February 1966 rating decision, the RO 
issued a statement of the case and the veteran did not file a 
substantive appeal.  The decisions and determinations of the 
RO became final.  

The veteran filed his request to reopen his claims for 
service connection for bronchial asthma and residuals of a 
left hip injury in June 2001.  The RO determined no new and 
material evidence had been submitted in a February 2002 
rating decision.  The veteran appealed the February 2002 by 
submitting a timely notice of disagreement and his 
substantive appeal.  

The United States Court of Appeals for Veterans Claims 
(Court) has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  

The Board has determined the March 1992 administrative 
determination is the last final disallowance of the veteran's 
claim.  The evidence in the claims folder in March 1992 
consisted only of the veteran's service medical records.  
They indicated the veteran was treated in service for 
bronchial asthma and X-rays revealed evidence of an old 
fracture of the left femur.  Physical Evaluation Board 
Proceedings in July 1967 recommended the veteran be separated 
from the service due to asthma.  The Board found his asthma 
pre-existed service entrance and was not aggravated in 
service.  October 1965 records of an orthopedic evaluation 
indicated the veteran had been struck by an automobile at the 
age of 6 and sustained pelvic fractures and an injury to the 
left hip.  

Evidence submitted since March 1992 includes VA records from 
December 2000 to January 2001 of post service treatment for 
asthma and chronic left hip pain.  The veteran also appeared 
and gave testimony at a hearing before the undersigned 
Veterans Law Judge in November 2004.  In November 2004 the 
veteran submitted a letter from a VA Nurse Practictioner 
which stated the veteran had a history of trauma to his left 
hip which was currently diagnosed as avascular necrosis and 
was being treated for asthma.  She stated that it was likely 
as not those conditions were affected by his military 
service.  

The veteran has submitted evidence that was not in the claims 
folder in March 1992.  The VA records, the opinion of the VA 
Nurse Practitioner, and hearing testimony are new.  They are 
relevant to the issue of service connection as they reveal 
the post service severity of the veteran's bronchial asthma 
and address the question of whether the disorders were 
affected by the veteran's military service.  They are so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  




ORDER

The claims for service connection for bronchial asthma and 
residuals of a left hip injury, are reopened, to this extend 
only the appeal is granted.  


REMAND

The veteran is seeking service connection for bronchial 
asthma and residuals of a left hip injury which service 
medical personnel stated pre-existed but were not aggravated 
in service.  The veteran's examination for induction in May 
1964 and entrance physical inspection in June 1964 did not 
note any disorders of the lungs or  lower extremities.  The 
records of treatment in service noted only that the veteran 
gave a history of having asthma and the veteran later 
reported being injured in an automobile accident.  X-rays 
dated in October 1965 noted an old fracture of the left 
femur.  

Disease of allergic etiology, including bronchial asthma, may 
not be disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  Service 
connection must be determined on the evidence as to existence 
prior to enlistment and, if so, existent, a comparative study 
must be made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal or other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.390 (2004).  

In addition, the provisions of 38 C.F.R. § 3.304(b) have been 
invalidated in an opinion of VA General Counsel, VAOGCPREC 3-
2003, insofar as section 3.304(b) states that the presumption 
of sound condition may be rebutted solely by clear and 
unmistakable evidence that a disease or injury existed prior 
to service.  According to VAOGCPREC 3-2003, to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  See 
also Cotant v. Principi, 17 Vet. App. 116 (2003).  To address 
the questions raised by the veteran's claims, a VA 
examination and competent medical opinions are required.  

Accordingly, the case is REMANDED for the following actions:

1.The RO should ask the veteran to 
identify all health care providers who 
treated him for bronchial asthma and an 
injury to the left hip, prior to his 
entrance into the service and after his 
separation from the service, then obtain 
copies of records of all such treatment 
which have not been previously secured.  

2.  The RO should arrange for the veteran 
to be afforded a VA allergy examination 
to determine the etiology of his 
bronchial asthma.  The examiner is asked 
to review the claims folder in 
conjunction with the examination.  After 
examining the veteran, reviewing the 
service medical records, any records of 
pre-service treatment and the veteran's 
records of treatment for asthma since his 
separation from the service, the 
physician is asked to answer the 
following:

Do accepted medical principles, basic 
clinical data, and the medical evidence 
indicate the veteran's bronchial asthma 
had its onset date prior to the veteran's 
entrance into the service?  

If the veteran's bronchial asthma had its 
onset prior to his entrance into the 
service was it aggravated in service?

The examiner is asked to provide a 
rationale for any opinion expressed.  

3.  The RO should arrange for the veteran 
to be afforded a VA orthopedic 
examination to determine the etiology of 
his left hip injuries.  The examiner is 
asked to review the claims folder in 
conjunction with the examination.  After 
examining the veteran, reviewing the 
service medical records (including 
October 1965 X-rays of a old fracture of 
the femur and an October 1965 orthopedic 
consult), any pre-service records of 
treatment for fracture of the femur and 
post service VA records the VA physician 
is asked to answer the following 
questions:

Do accepted medical principles, basic 
clinical data, and the medical evidence 
indicate the veteran's injury to the left 
hip had its onset date prior to the 
veteran's entrance into the service?  

If the veteran's left hip injury had its 
onset prior to his entrance into the 
service was it aggravated in service?

The examiner is asked to provide a 
rationale for any opinion expressed.  
5. Thereafter, the RO should review the 
claims file, and arrange for any further 
development suggested by the results of 
the development ordered above, and 
readjudicate the claim with consideration 
of the General Counsel's opinion.  
VAOGCPREC 3-2003.  If it remains denied, 
an appropriate supplemental statement of 
the case should be furnished to the 
veteran and his representative, and they 
should have the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	V.L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


